Citation Nr: 1039679	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  04-15 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for a bowel disability, to 
include as secondary to service-connected degenerative changes of 
the thoracolumbar spine.

2.  Entitlement to service connection for a bladder disability, 
to include as secondary to service-connected degenerative changes 
of the thoracolumbar spine.

3.  Entitlement to service connection for a neurological 
disability of the bilateral lower extremities, other than left 
L5-S1 radiculopathy, to include as secondary to service-connected 
degenerative changes of the thoracolumbar spine.

4.  Entitlement to an increased rating for degenerative changes 
of the thoracolumbar spine, currently rated 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1980 to August 
1982.

These matters come before the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  In that decision, the RO denied entitlement to 
service connection for bowel and bladder incontinence and 
bilateral lower extremity diabetic peripheral neuropathy and 
denied entitlement to an increased rating in excess of 40 percent 
for degenerative changes of the thoracolumbar spine.  The RO also 
granted service connection for left L5-S1 radiculopathy and 
assigned an initial disability rating of 10 percent, effective 
September 23, 2002.  This determination is also on appeal.  
Jurisdiction over the Veteran's claims was subsequently 
transferred to the RO in Columbia, South Carolina.

In February 2004, the RO in Cleveland, Ohio granted an effective 
date of March 15, 2002 for service connection for left L5-S1 
radiculopathy.

The Veteran testified before the undersigned at an August 2010 
videoconference hearing.  A transcript of the hearing has been 
associated with his claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

"[O]nce the Secretary undertakes the effort to provide an 
examination when developing a service-connection claim, even if 
not statutorily obligated to do so, he must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided."   Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  

The Veteran was afforded a VA examination for bowel and bladder 
disabilities in January 2009.  He was diagnosed as having 
constipation, involuntary loss of stool, and urinary frequency 
with urgency.  The nurse practitioner who conducted the 
examination opined that the Veteran's bowel and bladder 
incontinence were not likely ("less than likely as not") 
related to his service-connected lower back disability.  These 
opinions were based on the fact that there was no evidence in the 
Veteran's claims file to support such a conclusion.  No further 
explanation or reasoning was provided.

The January 2009 opinions are inadequate because while the 
examiner explained that there was no evidence in the Veteran's 
claims file to support a conclusion that a relationship existed 
between his bowel and bladder disabilities and his service-
connected lower back disability, it is unclear as to what 
evidence the opinions were based upon and the opinions were 
unaccompanied by any further specific explanation or reasoning.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most 
of the probative value of a medical opinion comes from its 
reasoning; threshold considerations are whether the person 
opining is suitably qualified and sufficiently informed). 

As for the Veteran's bowel disability, there is evidence that the 
disability may have existed prior to service.  A veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto and 
was not aggravated.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. 
§ 3.304(b) (2010).

While the Veteran's April 1980 entrance examination was normal 
except for pes planus, November 1978 treatment records from 
Children's Hospital in Columbus, Ohio reveal that he was treated 
for abdominal pain and diarrhea and was diagnosed as having 
possible inflammatory bowel disease and possible mesenteric 
lymphatitis.  

There is also evidence that the Veteran experienced bowel 
problems in service.  His service treatment records reveal that 
he was treated for abdominal pain and diarrhea in March and July 
1982 and that he was diagnosed as having flu and gastroenteritis. 

A pre-existing injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1137, 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2010).

Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 U.S.C.A. §§ 1137, 1153; 38 C.F.R. §§ 3.304, 3.306(b) (2010).

Thus, a new examination for the Veteran's bowel disability is 
also needed to obtain an opinion as to whether his current bowel 
disability was aggravated by active service.

With regard to the claim for an increased rating for degenerative 
changes of the lumbosacral spine, the evidence reveals that this 
disability may have worsened since the most recent VA examination 
in July 2007.  

The July 2007 VA examination report indicates that the Veteran 
reported that he did not have any acute incapacitating episodes 
in the previous 12 months in which a physician prescribed bed 
rest.  Ranges of motion of the thoracolumbar spine were recorded 
as forward flexion to 30 degrees with end-of-range pain, 
extension to 25 degrees with end-of-range pain, right lateral 
flexion to 20 degrees with end-of-range pain, left lateral 
flexion to 25 degrees with end-of-range pain, right lateral 
rotation to 20 degrees, and left lateral rotation to 30 degrees.

During the August 2010 hearing, the Veteran testified that he 
could not perform any spinal motion and that he had fallen during 
a recent examination while attempting to perform spinal ranges of 
motion.  Also, he had spent 14 days in bed during the previous 30 
days due to his back disability.  As the Veteran is competent to 
report symptoms of his lower back disability and the evidence 
reveals that this disability may have worsened since the July 
2007 VA examination, a new examination is warranted.  Hart v. 
Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  

The Veteran's Claims Assistance Act of 2000 (VCAA) requires VA to 
make reasonable efforts to help a claimant obtain evidence 
necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c), (d) (2010).  The VCAA's duty to 
assist includes a duty to help a claimant obtain records relevant 
to his claim, whether or not the records are in Federal custody.  
38 C.F.R. 
§ 3.159(c)(4).  

During the August 2010 hearing, the Veteran testified that he had 
received VA treatment for the disabilities at issue the week 
prior to the hearing.  The most recent VA treatment records in 
his claims file are dated in April 2010.  Therefore, it appears 
that there may be additional VA treatment records that have not 
yet been obtained.  VA has a duty to obtain these records.  
38 U.S.C.A. 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611 
(1992). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all records of the Veteran's treatment 
for a bowel disability, a bladder 
disability, a lower back disability, and 
neurological disabilities of the lower 
extremities from VAMC Dorn and from any 
other VA facility sufficiently identified 
by the Veteran from April 2010 to the 
present 

2.  After any additional VA treatment 
records have been obtained and associated 
with the Veterans claims file, schedule him 
for a VA examination to determine whether 
his current bowel disability was incurred 
or aggravated in service.  All indicated 
tests and studies should be conducted. 

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.

The examiner should opine as to whether the 
current bowel disability clearly and 
unmistakably pre-existed service and, if 
so, whether the disability was clearly and 
unmistakably not aggravated (underwent no 
permanent increase in disability) by active 
service beyond the normal progression of 
the disease. 

If the current bowel disability did not 
clearly and unmistakably pre-exist service, 
and was not clearly and unmistakably 
permanently aggravated in service, the 
examiner should opine as to whether it is 
at least as likely as not (50 percent 
probability or more) that the Veteran's 
current bowel disability had its onset in 
service, is related to his in-service bowel 
symptoms, or is otherwise the result of a 
disease or injury in service.  

The examiner should also opine as to 
whether it is at least as likely as not (50 
percent probability or more) that the 
Veteran's current bowel disability was 
either caused or aggravated (made worse) by 
his service-connected degenerative changes 
of the lumbosacral spine. 

The examiner must provide a rationale for 
each opinion. If the examiner is unable to 
provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.

The examiner is advised that the Veteran is 
competent to report his symptoms and 
history, and such reports must be 
considered in formulating any opinions.

3.  After any additional VA treatment 
records have been obtained and associated 
with the Veteran's claims file, schedule 
him for a VA examination to determine the 
etiology of the current bladder disability.  
All indicated tests and studies should be 
conducted. 

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.

The examiner should opine as to whether it 
is at least as likely as not (50 percent 
probability or more) that the Veteran's 
current bladder disability had its onset in 
service or is the result of a disease or 
injury in service. 

The examiner should also opine as to 
whether it is at least as likely as not (50 
percent probability or more) that the 
Veteran's current bladder disability was 
either caused or aggravated (made worse) by 
his service-connected degenerative changes 
of the lumbosacral spine. 

The examiner must provide a rationale for 
each opinion. If the examiner is unable to 
provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.

The examiner is advised that the Veteran is 
competent to report his symptoms and 
history, and such reports must be 
considered in formulating any opinions.

4.  After any additional VA treatment 
records have been obtained and associated 
with the Veteran's claims file, schedule 
him for a VA examination to determine the 
current severity of the service-connected 
lower back disability.  All indicated tests 
and studies should be conducted.

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.

The examiner should report the ranges of 
thoracolumbar spine motion and should 
specifically note the presence and extent 
of any ankylosis of the thoracolumbar or 
entire spine.  If ankylosis of the spine is 
present, the examiner should also note 
whether it is favorable or unfavorable.  

The examiner should also specify the nerves 
affected by the lower back disability and 
provide an opinion as to the severity of 
any associated paralysis, neuritis or 
neuralgia.

To the extent possible, the neurological 
manifestations of the Veteran's service-
connected lower back disability should be 
distinguished from those of any other lower 
extremity neurological disability, 
especially diabetic neuropathy.

The examiner should opine as to whether it 
is at least as likely as not (50 percent 
probability or more) that any current lower 
extremity neurological disability other 
than left L5-S1 radiculopathy had its onset 
in service, is related to a disease or 
injury in service, or was either caused or 
aggravated (made worse) by the Veteran's 
service-connected degenerative changes of 
the lumbosacral spine. 

The examiner must provide a rationale for 
each opinion. If the examiner is unable to 
provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.

The examiner is advised that the Veteran is 
competent to report his symptoms and 
history, and such reports must be 
considered in formulating any opinions.

5.  The agency of original jurisdiction 
(AOJ) should review the examination reports 
to ensure that they contain the information 
requested in this remand and are otherwise 
complete.

6.  If any benefit on appeal remains 
denied, the AOJ should issue a supplemental 
statement of the case.  Thereafter, the 
case should be returned to the Board, if in 
order. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

